Citation Nr: 1544645	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for rectal bleeding.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In October 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, while the Veteran previously was represented by the National Association for Black Veterans, Inc., in connection with the October 2012 Board hearing, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to these matters, and that organization represented during the hearing.  The Board has recognized the change in representation.

This claim was previously before the Board in January 2013, at which time it was remanded for additional development.  That development having been completed, this claim has been returned to the Board.

Additionally, although the agency of original jurisdiction (AOJ) provided the Veteran with a Supplemental Statement of the Case in July 2013 for the issues of entitlement to service connection for hearing loss, bronchitis, and a disability of the right wrist, this was in error.  Notably, such issues, which were previously before the Board in January 2013, were at that time dismissed.  As such, no appellate jurisdiction exists for such issues and they will not be discussed herein.  



FINDING OF FACT

In a July 2013 rating decision, the AOJ granted service connection for rectal bleeding.


CONCLUSION OF LAW

As there is no disputed question of law or fact as to whether service connection is warranted for claimed rectal bleeding, with respect to this matter, there remains no case or controversy over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary of VA. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claim of entitlement to service connection for rectal bleeding (recharacterized as hemorrhoids) was granted in a July 2013 rating decision, a copy of which is associated with the Veteran's electronic file .  A review of the Veteran's electronic claims file revealed a copy of a July 2013 rating decision.  Notably, in July 2015, the Veteran's representative filed a motion to dismiss the appeal.  

Thus, there are no remaining allegations of error of law or fact for appellate consideration on these issues.  Accordingly, the Board lacks jurisdiction over the appeal as to this matter, and it must be dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for rectal bleeding is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


